 DECISIONS OF THE NAT
IONAL
 LABOR RELATIONS BOAR
D 422 Sidhal 
Industries
, LLP
 and
 Local 813, Intern
ational 
Brotherhood of Teamsters. 
 Cases
 29ŒCAŒ29608
 and 29
ŒCAŒ29637 December 30, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On April 26, 2010, Administrative Law Judge St
even 
Davis
 issued the attached decision.  The Respo
ndent 
filed exceptions and a supporting brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the r
ecord 
in light
 of the exceptions and briefs and has d
ecided to 
affirm the judge™s rulings, findings,
1 and co
nclusions, to 
modify his remedy,
2 and to adopt the recommended O
r-der as mod
ified.
3  1 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Sta
ndard Dry Wall Products,
 91 NLRB 1083 (1950), enfd
. 188 F.2d 
362 (3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 2 In accordanc
e with our decision in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010), we modify the judge™s remedy by requiring that 
backpay and other monetary awards shall be paid with interest co
m-pounded on a daily basis.
 We
 agree with the judge that the remedy shoul
d include full backpay 
for Samuel Gonzalez, 
but 
we find that the bac
kpay period shall begin 
on the date of the Respondent™s unlawful discrimination against Gonz
a-lez, and not on September 16, 2009, as cited by the judge.  In selec
ting 
September 16, the judg
e relied on 
L.J. Logistics, Inc.
, 339 NLRB 729, 
731 (2003), where t
he Board found that 
bac
kpay would begin on the 
date of the regional director™s approval of 
a settlement agreement, in 
order to prevent an unintended ﬁdouble recoveryﬂ for the period b
e-tween
 the date of the discrimination and the date of that agreement.  
However,
 while it may have been clear
 in 
L.J. Logistics
, and cases 
citing it, that the amounts 
paid pursuant to 
settlement agreements were 
the equival
ent of full backpay for the pre
settlement
 agreement p
eriod
, here the record does not establish whether this is the case.  Accordin
g-
ly, to ensure that Gonzalez receives an appropriate make
-whole re
medy 
for the discrimination against him, we shall modify the judge™s reco
m-mended remedy to provide th
at the backpay period shall co
mmence on 
the date of the unlawful discrimination against Gonzalez, with any 
amounts already paid to be d
educted from the Respondent™s backpay 
liability.
  In this regard, we find it unnecessary to rely on 
Vishal Co
n-
struction.
, 354 NLRB No. 43 (2009) (not reported in Board volumes), 
cited by the judge.
 3 We shall modify the judge™s recommended Order to provide for the 
posting of the notice in accord with 
J. Picini Floo
ring
, 356 NLRB 
11 (2010).
  For the reasons stated in his diss
enting opi
nion in 
J. Picini 
Flooring
, Member Hayes would not require ele
ctronic distribution of 
the notice.
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the a
dministrative law judge as 
modified below and orders that the Respondent, Sidhal 
Industries, LLP, its officers, agents, successors, and a
s-

signs, shall take the action set forth in the reco
mmended 
Order as mod
ified.
 1.  Substitute the following for paragrap
h 2(b)
. ﬁ(b) Make Samuel Gonzalez whole for any loss of 
earnings and other benefits suffered as a result of the 

discrim
ination against him i
n the manner set forth in this 
decision and o
rder.ﬂ 
 2.  Substitute the following for par
agraph 2(f )
. ﬁ(f) Within 1
4 days after service by the Region, post at 
its Hempstead, New York facility, copies of the a
ttached 
notice marked ﬁAppendix.ﬂ
4 Copies of the n
otice, on 
forms provided by the Regional Dire
ctor for Region 29, 
after being signed by the Respondent™s authorize
d repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In add
ition to physical posting of paper 
notices, notices shall be di
stributed electronically, such 
as by email, pos
ting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure 
that the notices are not altered, defaced, or co
v-ered by any other material. In the event that, du
ring the 
pendency of these proceedings, the Respo
ndent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall d
uplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since April 6, 2009.ﬂ
 Substitute the attached notice for that of the admini
s-trative law judge.
  APPENDIX
 NOTICE
 TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gover
nment
  The National Labor Relations Board has found that we 

violated Federal labor law and has o
rdered us to post and 
obey this N
otice.
  FEDERAL LAW GIVES
 YOU THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 356 NLRB No. 67
                                                             SIDHAL INDUSTRIES
, LLP 423 Act together with other employees for your ben
e-fit and prote
ction
 Choose not to engage in any of these protected 
activities
.  WE WILL NOT 
FAIL
 and ref
use to bargain colle
ctively 
and in good faith, by failing and refusing to meet and 
bargain with Local 813, International Brotherhood of 
Teamsters, as the exclusive collective
-bargaining repr
e-sentative of the employees in the following unit:
  All full
-time 
and part
-time drivers and warehouse e
m-ployees employed at 
our
 Hempstead facility, excluding 
office clerical employees and supe
rvisors as defined in 
the National Labor Rel
ations Act. 
    WE WILL NOT FAIL
 or 
refuse to hire or consider for hire 
Samuel Gonzale
z as a warehouse employee.
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce employees in the exe
rcise of the 
rights guara
nteed them by Section 7 of the Act.
 WE WILL 
on request, bargain collectively and in good 
faith with Local 
813, International Brotherhood of 
Teamsters as the exclusive collective
-bargaining repr
e-sentative of the unit employees and, if an understan
ding 
is reached, embody the understanding in a signed agre
e-ment. 
 WE WILL 
make Samuel Gonzalez whole for any loss of
 earnings and other benefits resulting from our r
efusal to 
hire him or consider him for hire, less any net interim 
earnings, plus interest.
 WE WILL 
within 14 days from the date of the Board™s 
Order, offer Samuel Gonzalez employment in the war
e-house positio
n he applied for, without prej
udice to his 
seniority or any other rights or privileges previously e
n-joyed, dismissing, if necessary, any e
mployees hired to 
fill the position for which he applied. His waiver of rei
n-stat
ement is no longer in 
WE WILL
, within 
14 days from 
the date of the Board™s Order, if we ha
ve not a
lready 
done so, 
remove from our files any reference to our u
n-lawful refusal to hire or consider for hire Samuel Gonz
a-lez, and within 3 days thereafter
, notify him in writing 
that this has been don
e and that our refusal to hire him or 
consider him for hire will not be used against him in any 
way.
 SIDHAL 
INDUSTRIES
, LLP
  Tara O™Rourke, Esq.,
 for the General Cou
nsel.
 Jeffery A. Meyer, Esq. (Kaufman, Dolowich, Voluck, & Gonzo, 
LLP), 
of Woodbury, New Yo
rk,
 for the Respo
ndent.
 Jane Lauer Barker, Esq. (Pitta & Giblin, LLP), 
of New York, 
New York, for the Union.
 DECISION
 STATEMENT OF THE 
CASE
 STEVEN 
DAVIS
, Administrative Law Judge.
 Based upon 
charges filed by Local 813, International Brotherhood of Tea
m-ster
s (Union) in Case
s 29ŒCAŒ29608 and 29
ŒCAŒ29637, on 
May 12 and July 9, 2009, respectively, the R
egional Director 
issued an Order Consolidating Cases and 
consolidated 
amended 
complaint in the above cases, alle
ging that Sidhal Industries, 
LLP (Respondent) (a)
 failed and r
efused to meet and bargain 
with the Union and (b) refused to hire or consider for hire 
Samuel Gonzalez. The Respondent
™s answer denied the mater
i-al allegations of the co
mplaint.
 On September 16, 2009, the 
Regional 
Director approved a 
bilateral
 settlement 
agreement (
settlement) executed by the 
Respondent, resolving the allegations made in the amended 
complaint.
 On January 26, 2010, the 
Regional 
Director issued an O
rder 
Revoking Settlement and rei
ssuance of 
consolidated 
amended 
complaint and 
noti
ce of 
hearing. The Order stated that the R
e-spondent has failed to comply with certain aspects of the 
set-tlement, esse
ntially by failing and refusing to offer to meet and 
bargain with the Union at least four times per month until such 
time that a contract h
as been reached, a lawful impasse is 
reached or the Union ind
icates that it doe
s not want to meet any 
further.
 The Order concluded that inasmuch as the R
espondent failed 
to comply with certain terms of the 
settlement or cure its d
e-fault, the 
Regional 
Direc
tor revoked the 
settlement and asserted 
that the allegations in the amended complaint may be deemed 

to be true by the Board.
 The Order directed that the Respondent file an answer li
m-ited to those paragraphs of the Order which set forth its a
lleged 
failure 
to comply with certain terms of the 
settlement. The R
e-spondent filed an answer which denied that it failed to co
mply 
with those terms, and on March 16, 2010, a hearing was held 

before me in Brooklyn, New York.
 On the entire record, including my observation
 of the d
e-meanor of the witnesses, I make the following
1 I.  THE SETTLEMENT AGREE
MENT
2 A.  Procedural Terms
 The 
settlement 
agreement provides, as mat
erial herein:
  The Respondent agrees that in case of non
-compliance with 
any of the terms of this Settlemen
t Agreement by the R
e-
spondent, the Regional Director may 
. . . reissue the co
mplaint 
previously filed. Thereafter, the General Counsel may file a 
Motion for Summary Judgment with the Board on the alleg
a-
tions of the just issued complaint concerning the vi
olations of 
the Act alleged herein. The Respondent understands and 

agrees that the allegations of the aforementioned complaint 
may be deemed to be true by the Board, that it will not contest 
the validity of any such allegations, and the Board may enter 
1 Counsel for the Respondent made an opening statement, and the 
General Counsel made closing argument.  No party filed a brief.
 2 The settlement is 
in evidence as GC Exh. 1(q).
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 424 findi
ngs of fact, conclusions of law, and an Order on the all
e-
gations of the aforementioned co
mplaint, including a full and 
complete traditional backpay remedy for all violations of the 
Act, and any appropriate special remedies sought. The only 
issues that may 
be raised in response to the Board
™s Order to 
Show Cause [as to why the Motion for Summary Judgment 
should not be granted] is whether the Respondent defaulted 
upon the terms of the Settlement Agreement and/or if it r
e-
ceived notice to cure said default. The
 Board may then, wit
h-out necessity of trial or any other proceeding, find all alleg
a-
tions of the co
mplaint to be true and make findings of fact and 
conclusions of law consistent with those allegations adverse 
to the R
espondent, on all issues raised by the 
pleadings. The 
Board may then issue an Order providing a full remedy for 

the violations found as is customary to remedy such viol
a-
tions, including, but not limited to the remedial provisions of 

this Settlement Agreement and liquidated da
mages.
  The 
settlem
ent 
agreement also pr
ovided that any payments 
of any amounts due under the terms of the 
settlement 
ﬁshall not 
constitute the full remedy of the allegations set forth in the 

complaint.
ﬂ Inasmuch as the Respondent filed an answer to the Order 
Revoking Settle
ment Agreement, a motion for summary jud
g-ment was not filed, and a hearing was held on the di
sputed 
issue of whether the Respondent failed to comply with the 
set-tlement.
 B. 
 Substantive Terms
 As material here, the 
settlement 
agreement states that the R
e-spo
ndent agrees as fo
llows:
  WE WILL meet and bargain with the Union at 5:30 p.m. on 
September 16, 2009 (at the offices of Employer
™s Counsel) 
and at 3:00 p.m. on October 21, 2009 (at the Union
™s office), 
for a minimum of two hours each time, absent agreement
 by 
the parties that the meetings be cu
rtailed.
  WE WILL offer the Union future bargaining sessions at a 
minimum of four days per month, for a minimum of two 
hours each time, absent agreement by the parties that the 
meetings be curtailed, until such time t
hat a collective ba
r-gaining agreement is reached, a lawful impasse is reached or 
the Union indicates that it does not want to meet any fu
rther. 
For at least half of these dates, we will offer bargaining se
s-sions that will begin no later than 3:00 p.m.
  WE 
WILL negotiate in good faith as to the loc
ations of each 
mee
ting.
  II.  THE ALLEGED FAILURE 
TO COMPLY
 WITH THE 
TERMS
 OF THE 
SETTLEMENT
 A. 
 The Meetings of September 16 and Oct
ober 21
 The 
settlement was approved by the 
Regional Director on 
September 16, 200
9. As set forth in the 
settlement, the pa
rties agreed to meet on 
September 16. They did not because Jane Lauer Barker had a 
court o
rdered deposition with a discovery deadline that day. 
She advised Jeffrey Meyer, the Respo
ndent
™s counsel, that she 
could not
 attend the bargaining session, and it was ca
nceled.
 The next meeting specified in the 
settlement was sche
duled 
for October 21 at 3 p.m. at the Union
™s office. On Oct
ober 20, 
Meyer e
mailed Barker asking her to confirm that they would be 
meeting the followi
ng day at 5 p.m. at 
his
 office. Barker r
eplied 
that the meeting was confirmed, and asked for dire
ctions from 
the Union
™s office.
 Barker testified that although the 
settlement provided that the 
meeting would be at the U
nion
™s office, she and Lewis agreed 
that rather than have a dispute as to where to meet, she agreed 
to Meyer
™s request that the
 session be held at his o
ffice.
 Barker testified that she and Union 
Representative Cliff 
Lewis arrived at Meyer
™s office on October 21 at 3:20 p.m. 
They announced the
mselves to the receptionist and waited. At 
about 4:10 p.m., Meyer told them that his client was en route. 
They waited until 5:30 p.m., and Lewis decided that he would 
not wait any longer. This was confirmed in Barker
™s November 
3 letter to Meyer. No respons
e was r
eceived to that
 letter.
 Barker testified that she understood that the meeting was to 
be held at Meyer
™s office. She stated that in confirming the 
meeting with Meyer, she did not note that Meyer
™s e
mail stated 
that the session would begin at 5 p.m. I
n fact, she test
ified that 
the meeting was, in fact, scheduled for 3 p.m. because the 
set-tlement set the meeting for 3 p.m. She stated that, neverth
eless 
she was at Meyer
™s office at 5 p.m., the time Meyer had asked 
her to co
nfirm, and stayed until 5:30 p.
m., not having seen the 
Employer or Meyer during
 that 30
-minute p
eriod of time.
 Jeffrey Fein, one of the owners of the Respondent, test
ified 
that he arrived at Meyer
™s office at about 5:05 p.m. that day. He 
walked through the lobby and did not observe anyo
ne si
tting 
there. He was told by the receptionist that Barker and Lewis 
had just left. Fein looked for them but did not see them on 
Meyer
™s floor, in the
 lobby, or outside the building.
 B. 
 The Requirement 
That the Respondent Offer
 Four Meeting Days 
Per Mo
nth
 As set forth in the 
settlement, the Respondent agreed, and 
was required, to offer the Union 
ﬁin the future
ﬂ four bargai
ning 
sessions per month until a contract is reached, a lawful i
mpasse 
is reached, or until the Union indicates that it does not want 
to 

meet any fu
rther.
 Accordingly, since the 
settlement mandated specific mee
t-ings on September 16 and October 21, the four 
ﬁfuture
ﬂ ses-sions per month referred to meetings in November and therea
f-ter.
 1. The m
eetings in November and Dece
mber
 On October 22, 
Barker wrote to Meyer, requesting bargai
n-ing on the following dates and times 
ﬁpursuant to the NLRB 
Settlement and Notice
ﬂ:  November 13, 3
:00
 p.m. at Meyer
™s office.
 November 24, 5
:00
 p.m. at the Union
™s office.
 November 30, 3
:00
 p.m. at Meyer
™s office.
 Decembe
r 2, 5:00
 p.m. at the Union
™s office.
 December 7, 3
:00
 p.m. at Meyer
™s office.
 December 16, 5
:00
 p.m. at the Union
™s office.
 December 21, 3
:00
 p.m. at Meyer
™s office.
   SIDHAL INDUSTRIES
, LLP 425 Barker
™s letter requested certain information including a cu
r-rent list of unit emp
loyees, their dates of hire, current rate of 
pay, job classification, residence address and phone nu
mber. 
She noted that such information was previously r
equested at 
their meeting on July 28, 2009, and asked that it be provided on 
or before O
ctober 30.
 On 
November 6, the Regional 
Office 
wrote to Meyer, advi
s-ing that on November 3, Barker requested that the 
settl
ement be 
revoked b
ecause of the events of October 21, set forth above. 
The letter also advised that the Union told the Regional 
Office 
that the Resp
ondent had not responded to its letter of October 
22 in which it offered seven dates and times for future bargai
n-ing sessions. The Regional 
Office 
advised Meyer that the 
set-tlement requires that the 
Employer offer
 (emphasis in original) 
to meet and bargain
 with the Union at least four times per 
month, and that it is the R
egional 
Office
™s understanding that 
the Employer did not respond to that le
tter, offer any dates to 
the Union for bargaining, and has made no additional attempts 

to meet and ba
rgain with th
e Union, as is required.
 The letter concluded that the Regional 
Office 
believed that 
the Employer
™s conduct, as alleged by the Union is inconsi
stent 
with the e
xpress terms and spirit of the 
settlement, and that the 
letter was the Region
™s only request that
 the E
mployer cure its 
default of the terms of the agreement as soon as possible, but 
no later than noon on November 10 (later e
xtended to the close 
of business on November 11). The letter outlined ways in 
which the E
mployer could cure its default by compl
ying wi
th 
the terms of the settlement:
  Either agreeing to the Union
™s proposed dates or offering a 
minimum of four alternate dates on which the Employer is 
available to meet and bargain with the Union in the manner 
specifically set forth in the agreement.
 If the Employer fails to 
comply with this affirmative obligation, I will recommend 
that the Region revoke the Settlement, reissue the complaint 
and seek summary judgment on all of the allegations in the 
complaint, including the reinstatement of Sam Gonzal
ez and 
any additional backpay to which he may be ent
itled.
  Meyer did not respond to Barker
™s October 22 letter until 
November 11. On that date he wrote to Barker, advising that 
the Employer is avai
lable to bargain as follows:
  November 24, 5
:00
 p.m. at Me
yer
™s office.
  or 
 December 2, 3
:00
 p.m. at the Union
™s office.
   AND
  December 10, 5
:00
 p.m. at Meyer
™s office or 3
:00
 p.m. at the 
Union
™s office, depending on the time and location of the ea
r-lier meeting refe
renced above.
  or December 14, 3
:00
 p.m. at th
e Union
™s office or 5
:00
 p.m. at 
Meyer
™s office, depending on the time and location of the ea
r-lier meeting refe
renced above. 
  Please confirm which of the above dates are acceptable.
  It should be noted that the Respondent offered to bargain on 
only one da
te in Nove
mber, that being November 24.
 On November 13, Barker wrote to Meyer, reminding him 
that the Respondent was required to bargain with the Union for 

a min
imum of 
4 days per month. The letter further stated that 
ﬁwe are only willing to agree to less 
than four days per month 
for the month of N
ovember, 2009, and only because you did 
not respond to my October 22 letter in a timely ma
nner. We 
offered you three dates in N
ovember, but you only accepted 
one date, November 24. We a
ccept that date, but your cl
ient 
will need to ba
rgain at the Union
™s office since we went to your 
office last time (at which your client did not show up before we 

left at 5:30 p.m., more than two hours after we arrived)
. . . . If 
your client is not willing to bargain on November 30, 
as we 
proposed, please provide two add
itional dates in November 
when your client is willing to ba
rgain.
ﬂ Barker testified that she agreed to meet fewer than 
4 days in 
the month of Nove
mber, but she did not agree to 
1 day only. 
She stated that her letter as
ked Meyer fo
r additional dates in 
November.
 Barker agreed to bargain on November 24 at 3 or 5 p.m. 
Barker
™s letter also stated that she accepted the E
mployer
™s offer to bargain on December 2 and 10 as proposed by Meyer. 
However, there was some confusion as
 to which loc
ations and 
times she was agreeing to. As Meyer
™s November 11 letter 
stated that he offered to bargain on Dece
mber 2 at 3 p.m. at the 
Union
™s office, her agreement was to bargain at 3 p.m. that day 
at Meyer
™s office. Similarly, as Meyer had off
ered to ba
rgain 
on December 10 at 5 p.m. at his office or at 3 p
.m. at the U
n-ion
™s office, she agreed to bargain that day at 5 p.m. at the U
n-ion
™s office.
 Barker asked Meyer for two more dates to bargain in D
e-cember, and set forth the dates previously offe
red in her Oct
o-ber 22 letter: D
ecember16 and 21. She stated that if those dates 
were not acceptable, Meyer should propose other dates in D
e-cember, so that there are four dates in December to bargain.
 Barker
™s letter further stated that she expected Meyer t
o pro-vide four dates for bargai
ning in January in his response to this 
letter, noting that she was available every day in Jan
uary except 
January 11 and 19. She co
ncluded by reminding Meyer that he 
had not responded to the Union
™s request for information co
n-tained in her October 22 letter, and asked that the data be pr
o-vided 
before the November 24 session.
 Barker testified that the Respondent did not accept either the 
December 16 or the 21 date for bargaining which she o
ffered in 
her November 13 letter.
 On N
ovember 23, Meyer confirmed the negotiation se
ssion 
for the following day. The next day, November 24, Meyer
™s office ca
ncelled the session due to his illness, and noted that 
they would meet for bargaining on D
ecember 
2. On December 1, Meyer wrote to Barker
 confirming that the 
meeting would be held the fo
llowing day at the Union
™s office 
at 5 p.m., and asked h
er to confirm that arrangement.
 That day, Barker wrote, asking that Meyer immediately su
p-ply the information she r
equested previously. She also asked 
Meyer to immed
iately respond to her letters offering four dates 
in each of the months of December and Jan
uary.
 The next day, December 2, Meyer responded, asking that 
Barker confirm that their mee
ting would take place at 5 p.m. 
that day at the Union
™s office
, adding that the information 
would be provided at their session that day. He further stated 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 426 that, 
ﬁas for additional dates, we have already proposed D
e-cember 2, 10 and/or 14. I will discuss one additional date in 
December with my client.
ﬂ Barker replied t
hat day that 
ﬁyou never co
nfirmed any of the 
dates. Please confirm now the following dates that we offered: 
December 10, 16, 21. We are not available on D
ecember 10.
ﬂ She added 
ﬁwe need the information we r
equested asap no later 
than noon today.
ﬂ The same 
day, December 2, Meyer wrote to Barker, attac
h-ing his prior letter of November 11, offering to meet on N
o-vember 24, Dece
mber 2, 10
, and 14. He stated that he was not 
available on December 16 or 21. He asked that Barker clarify 
her letter in which she state
d that she was both avai
lable and 
not available on December 10. He also asked if she was avail
a-ble on December 14. Finally, Meyer noted that he and his client 
would be at the U
nion
™s office that night at 5 p.m., and asked 
that she advise if she and her cli
ent would be present. He co
n-cluded by stating that certain requested i
nformation 
would be 
provided that evening.
 Barker replied that day, stating that she is available on D
e-cember 10, but not on Dece
mber 14, adding that 
ﬁright now 
you are only co
nfirming D
ecember 10 as mutually agreed. We 
need two additional dates in December from you now.
ﬂ Barker 
asked that Meyer 
ﬁe-mail the employee info now that we asked 
for in July.
ﬂ On December 4, Meyer wrote to Barker, stating that he and 
his client were at the Union
™s office on December 2 at 5 p.m. 
for negotiations, but neither Barker nor her cl
ient, Cliff Lewis, 
were present. He further stated that the Union
™s secretary a
d-vised him that neither Barker nor her client were pr
esent, nor 
did she expect them to be there, 
and that she a
ttempted to call 
Barker and Lewis with no su
ccess. Meyer wrote that he and 
Barker ex
changed multiple e
mails on D
ecember 2 in which he 
sought confirmation that the meeting would take place that 
evening at the Union
™s office at 5 p.m., and that
 although Bar
k-er responded to the messages she did not address the negoti
a-tion session. He noted that Barker did not inform him that she 

would not be present or that negotiations were ca
nceled by the 
Union
. He noted that her e
mails were unclear as to which
 of his 
proposed dates the U
nion has accepted, if any, noting that she 
both a
ccepted and rejected the December 10 date proposed by 
him. He concluded by asking her to confirm that she was avai
l-able on December 10, at 5 p.m., and asked that that se
ssion be 
held at his office at 5 p.m. since he was at the Union
™s office on 
December 2.
 Respondent
™s official Fein testified that while he and Meyer 
waited in the Union
™s office, the Union
™s secretary told them 
that she did not know anything about the negoti
ations a
nd she 
was trying to contact Lewis. She later told them that Lewis 
would not be present, and that no one else was available to 
conduct the negoti
ations. They then left.
 Barker conceded that neither she nor her client appeared for 
negotiations on D
ecember 2
. Her testimonial explanation of the 
agreed
-upon December 2 meeting was that she had an outstan
d-ing request for information which was first made in July which 

included names of employees, their job classific
ations, rates of 
pay, a
ddresses and phone numbers
. She stated that she had 
repeatedly insisted on the information and it had not been 
forthcoming. She further stated that she gave var
ious deadlines 
to the Employer for her receipt of the data which were not met. 

She sought this information in order to pro
pose agreement co
n-cerning issues relating to the information sought, and then pr
o-ceed with other issues. She noted that in order to a
ddress the 
basic information sought such as wages she needed that data in 

order to speak with employees to prepare proposal
s or counte
r-proposals. The Union was 
ﬁadamant that they had to have that 
information before neg
otiating further.
ﬂ Barker stated that she 
insisted in her comm
unications with Meyer that she needed that 
information 
ﬁin advance of negot
iating
ﬂ on Dece
mber 2, a
nd 
did not receive it.
 Barker added that 
ﬁwe never confirmed the session that day
 . . . I never confirmed that the negotiations would go fo
rward
ﬂ while conce
ding that Meyer and his client appeared that day for 
bargaining at the Union
™s office. She added th
at she did not 
believe that it was ne
cessary for her to notify the Employer or 
its counsel that the Union would not appear at the December 2 

session because 
ﬁit was clear in my e
-mails that we needed the 
information
 . . . I asked for the inform
ation in adv
ance of the 
negotiation and [Meyer] never pr
ovided it.
ﬂ She further stated 
that Meyer asked for confirm
ation that the session would take 
place and she did not provide that confirmation. Her atte
ndance 
was an 
ﬁopen issue.
ﬂ She further stated that she did no
t want to 
cancel the December 2 session. Rather, she wanted the info
r-mation and wanted to go forward with the n
egotiations.
 Barker testified that Meyer
™s offer to provide the inform
ation 
that evening was not accep
table because she and Lewis needed 
to use t
he data to prepare for the meeting. She had i
ntended to 
speak to the employees and assemble a proposal with the i
n-formation. She stated that she had not received the information 
notwithstanding that it had been requested in July, and she 
ﬁwanted to make pr
ogress in the se
ssion,
ﬂ and therefore needed 
the information in a
dvance of the meeting.
 On December 4, Barker wrote Meyer that he had not provi
d-ed four dates in Dece
mber and four dates in January. She also 
advised that she had not received the inform
ation,
 set forth 
above, that was requested in July. Barker test
ified that she did 
not receive a response to her request that Meyer su
pply four 
dates for ba
rgaining in December and January.
 The December 10 session was scheduled for 5 p.m. at Me
y-er™s office. As Me
yer later explained in his letter of Jan
uary 7, 
2010 to the Regional 
Office
, Barker advised him by email that 
she and her client were running late but e
xpected to arrive at 
5:30 p.m. At about 5:30 p.m., Barker phoned Meyer from her 
car, telling him her loc
ation on the Long Island E
xpressway. 
Meyer calculated that they were about 25 miles and at least 
1 hour from his office. I
nasmuch as the negotiations could not 
begin before at least 7 p.m., 
2 hours after they were scheduled 
to begin, he canceled the se
ssio
n. Barker testified that she left the Union
™s office in Long I
s-land City, Queens at about 4:30 p.m. and called Meyer
™s office 
at about 5:15 p.m., advising that she was on her way, but was 

delayed in terrible traffic, adding that she was not certain when 
she would arrive. She gave her location and Meyer said that it 
would take her too long to get to his office, and that he would 
not have his client wait for her. Meyer said that he would call 
 SIDHAL INDUSTRIES
, LLP 427 her the next day to schedule fu
rther dates for bargaining. Meyer
 did not call her the next day.
 Respondent official Fein testified that, if he was driving from 
Long Island City, he would have left 
2 hours 
earlier 
to drive to 
Meyer
™s office. Fein stated that when Meyer told him where 
she was located, Meyer cancelled the se
ssion b
ecause it would 
have taken Barker too long to get to Meyer
™s office. Fein stated 
generally that he believed that his time was being wasted b
e-cause he is present at the sessions 
ﬁand they don
™t show up and 
it™s just a horrible waste of time.
ﬂ He gave
 his opinion that he 
did not believe that the Union has legit
imately indicated that it 
wants 
to negotiate with the E
mployer.
 On December 11, Barker wrote to Meyer advising that the 
Union offered to bargain on December 16 at 5 p.m.
, at the U
n-ion
™s office, a
nd December 21 at 3 p.m.
, at Meyer
™s office. She 
asked that Meyer accept those dates or provide altern
ative dates 
in December, by the close of business D
ecember 14. She also 
noted that she had not received the information requested pr
e-viously, and asked th
at it be sent by email that day.
 On December 14, Meyer replied that 
ﬁwe are unavailable on 
the dates proposed by the Union.
ﬂ Barker replied that day, sta
t-ing that he did not provide alternative dates to those she pr
o-posed, and she asked that he do so. Bark
er testified that Meyer 
did n
ot offer any alternative dates.
 Barker testified that on December 21, Meyer provided the 
documents requested. She noted that, although he promised to 
bring them to the December 2 session, he did not leave them at 
the Union
™s of
fice when he was there that day.
 2. 
 The 
events in January 2010
 On January 4, 2010, the Regional 
Office advised Meyer that 
the Union asked it to revoke the 
settlement on the ground that 
the E
mployer 
ﬁfailed to comply with the express terms of the 
agreement
 which requires that it offer the Union future bargai
n-ing sessions at a rate of four times per month, until such time 
that a contract is reached, a lawful impasse is reached or the 
union indicates that it does not want to meet any further.
ﬂ The letter stat
ed that based on the ev
idence presented by the 
Union 
ﬁit appears that the Employer failed to offer the required 
number of bargaining sessions for both November and Dece
m-ber, 2009. It also appears that the E
mployer failed to offer any 
dates thus far for Jan
uary, 2010. If the inform
ation presented by 
the Union is accurate, the Employer is in breach of the Settl
e-ment.
ﬂ The letter asked Meyer to advise the Regional Office by 
January 7 if this inform
ation was correct.
 On January 7, Meyer wrote to the Regional 
Office, advi
sing 
that the Union has 
ﬁobfuscated, ignored and blatantly disr
e-garded Si
dhal
™s attempts to negotiate in good faith with the 
Union,
ﬂ adding that the parties have di
scussed at least 
10 dates 
in November and December for the purposes of sche
duling 
negotiations. The letter attached the communic
ations set forth 
above, specifically, the l
etters of November 11 and the e
mails 
of December 1 and 2. Meyer fu
rther wrote that he had not yet 
offered dates in January because the E
mployer
™s principals had 
been o
n vacation and just returned, and others had been in the 
hospital and had just been discharged therefrom, but he e
x-pected to 
ﬁoffer the required four dates within the coming 
days.
ﬂ Meyer
™s letter concluded by stating that 
ﬁbased upon the U
n-ion
™s willful di
sregard for Sidhal and its good faith efforts to 
negotiate, the U
nion
™s request to revoke the Settlement should 
be denied.
ﬂ He added that 
ﬁthe Union, not Si
dhal, has caused 
negotiations to stall. Sidhal has made every reaso
nable effort, 
given the Union
™s conduct, to meet in good faith and to abide 
by the terms of the Settlement. Mor
eover, no decision should 
be made based upon January dates as any alleged breach would 
be speculative.
ﬂ On January 26, the 
Regional 
Director issued the Order R
e-voking the Settlem
ent and 
reissuing 
complaint.
 3. 
 The 
scheduled 
meetings in February and March
 Barker testified that on about February 2, Meyer offered four 
dates to meet in February. The Union accepted one date, Fe
b-ruary 24. The parties did not meet on that day b
ecause Me
yer 
cancelled the session. He did not offer a
ny alternate dates in 

February.
 On March 3, Meyer wrote to Barker, advising that the E
m-ployer is available to ba
rgain as follows:
  March 8, 5
:00
 p.m. at Meyer
™s office.
  or 
 March 9, 3
:00
 p.m. at the U
nion
™s off
ice.
   AND
  March 22, 5:00 p.m. at Meyer
™s office or 3:00 p.m. at the U
n-ion
™s office, depending on the time and location of the earlier 
meeting refe
renced above.
  or March 23, 3:00 p.m. at the Union
™s office or 5:00 p.m. at 
Meyer
™s office, depending on the
 time and location of the ea
r-lier meeting refe
renced above.
  Please confirm which of the above dates are acceptable.
  On March 9, Barker wrote to Meyer, accepting his offer to 
negotiate on March 22
, at 3 p.m.
, at the Union
™s office, and 
March 23
, at 5 p.m.
, at Meyer
™s office. As of the date of the 
hearing, March 16, those meetings had not yet occurred, but 

Barker testified that she had not received Meyer
™s confirm
ation 
of the two d
ates that Barker was available.
 III.  THE RESPONDENT
™S ARGUMENTS
 The Responde
nt concedes that the 
settlement requires that it 
offer four dates per month for negotiations. However it argues 

that its obligation may be 
ﬁwaived
ﬂ if the Union ind
icates that 
it does not want to meet any further.
 The Employer states that there were at lea
st three i
nstances 
where negotiations were scheduled when either the Union left 

negotiations, failed to appear or notify the E
mployer that it 
would not be present, or was intentio
nally late and/or had no 
intention of appearing. The Respondent argues that s
uch co
n-duct created a 
ﬁsham
ﬂ of the negotiations ind
icating its intent 
not to meet any further with the E
mployer. Accordingly, the 
Employer argues that it has not breached the 
settlement, but 
rather the 
ﬁunderlying facts here were based upon the U
nion
™s ma
lfeasance or nonfeasance.
ﬂ  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 428 Analysis and Discussion
 Pursuant to the express terms of the 
settl
ement agreed to by 
the Respondent, it was required to 
ﬁoffer the Union future ba
r-gai
ning sessions at a minimum of four days per month, for a 
minimum of two hours e
ach time, absent agreement by the 
parties that the mee
tings be curtailed, until such time that a 
collective bargaining agreement is reached, a lawful i
mpasse is 
reached or the union indicates that it does not want to meet any 
further
. . . .ﬂ
 The 
ﬁfuture
ﬂ bargaining sessions were clearly intended to 
mean after the month of O
ctober 2009, inasmuch as specific 
bargaining dates wer
e set in September and October.
 The General Counsel argues that the Respondent failed to 
comply with the 
settlement by not offering f
our dates to ba
r-gain in November and December 2009, and four dates in Jan
u-ary, 2010.
 As set forth above, on October 22, Barker offered Meyer 
three dates in November and four dates in December. The R
e-gional 
Office 
wrote to Meyer stating that inasmuch as he 
had 
not responded to the Union
™s letter or o
ffered any dates for 
bargaining, that the Respondent
™s actions constituted nonco
m-pliance with the 
settlement. The letter requested that it cure its 
default by either agreeing to the Union
™s pr
oposed dates or 
offe
ring a minimum of four a
lternate dates.
 Instead, the Respondent, agreed to meet on November 24 
or December 2. In addition, the Respondent offered to meet on 
December 10 
or 
14.
 Accordingly, the Respondent did not meet its obligation to 
offer to meet on four
 dates in November and December. It 
agreed to meet on 
1 day in November 
or another in Dece
mber, 
and, in addition, agreed to meet on either December 10 
or 14. 
Thus, the R
espondent did not offer to meet on four dates in 
eit
her November or December 2009.
 On J
anuary 4, 2010, the Regional 
Office advised Meyer that 
the Respondent was in breach of the 
settlement by not offering 
to bargain on four dates in November and Dece
mber. There is 
no evidence that the Respondent offered any dat
es to bargain in 
January 2010.
 Based on the evidence set forth above, it is clear that the R
e-spondent has not offered the Union four dates to bargain in the 
months of November and December 2009
, and Jan
uary 2010. It 
has therefore failed to comply with the terms of the 
settl
ement.
 The Re
spondent argues the 
settlement
™s provision requi
ring 
that it offer four dates to ba
rgain in each month was waived by 
the Union, pointing to the provision that the Respondent
™s obl
i-gation ends when the 
ﬁUnion indicates that it does not want to 
meet any furt
her.
ﬂ Such i
ndication may be made by word or 
actions.
 The Respondent does not claim that the Union told it that it 
did not want to meet any fu
rther. Rather, it relies on certain 
conduct by the Union during the course of these unsu
ccessful 
meetings.
 However
, there is no evidence that any of the Union
™s ac-tions indicated that it did not want to meet any further. The 
Union understandably cancelled the first, September 16, mee
t-ing due to Barker
™s need to attend a court ordered dep
osition. 
The next scheduled mee
ting was supposed to take place at the 
Union
™s office on October 21, and Barker, in an effort to a
c-commodate the Employer, agreed to its su
ggestion that they 
meet at Meyer
™s office instead. She mistakenly b
elieved that 
the mee
ting was scheduled to begin at
 3 p.m., and arrived at 
3:20 p.m. The meeting, in fact, had been set to start at 5 p.m. 
Apparently not being advised while they waited until at least 5 
p.m. that the meeting had actually been set for 5 p.m., and ha
v-ing been told by Meyer that his client wa
s not yet there, Barker 
and Lewis apparently left at about 5 p.m. The mistake in noting 

the meeting time is understan
dable, and in any event, Barker 
and her client were present until at least 5 p.m. when the mee
t-
ing was supposed to have b
egun.
 In addition,
 although the Employer asked to meet on D
e-cember 2, and Meyer and his client appeared at the Union
™s office that day, the Union reasonably did not appear b
ecause, as 
Barker testified, she needed certain basic information concer
n-ing the employees which had 
not been received a
lthough it had 
been requested since July. She credibly testified that such i
n-formation was a prerequisite to intell
igent bargaining.
 On December 10, Barker was delayed in dri
ving to Meyer
™s office due to traffic, and advised that she wou
ld be late. Meyer 
determined that it would take too long for her to arrive and 
cancelled the session while she was 
en route.
 None of these events support a finding that the Union ind
i-cated that it did not want to meet any further. The Union ca
n-celled a mee
ting due to a court ordered deposition, but Meyer 
cancelled a meeting due to his illness. Barker inco
rrectly noted 
the start time at the October 21 meeting and a
rrived 1
-1/2
 hours 
early, but neve
rtheless was present at the 5 p.m. scheduled 
meeting time. Fu
rther, the Union correctly believed that unless 
it had the requested information, bargaining would not be pr
o-ductive on December 2. Finally, Barker may have miscalcula
t-ed the time necessary to travel to Long Island during rush hour.
 None of these actions b
y the Union were i
ntended to delay or 
postpone bargaining. In fact, the Union made extra efforts 
throughout this period of time to encourage the Respo
ndent to 
agree to meet. Thus, after no meetings took place in Se
ptember 
and October, Barker o
ffered three 
dates in November and four 
in D
ecember. Instead, Meyer agreed only to meet on November 
24 or December 2, and on December 10 or 14. Thus, in r
e-sponse to Barker
™s offer of seven dates, Meyer agreed to meet 
on only two dates. She asked him to prov
ide two more
 dates in 
November.
 Further, after agreeing to meet on one date in November and 
two in December, Barker asked for another two dates in D
e-cember and Jan
uary. She repeatedly reminded Meyer of the 
Respondent
™s obligation to offer to meet four dates each month
. She also asked him to pr
ovide additional dates, even noting that 
she was available every day in Janua
ry except two.
 Accordingly, the Respondent has not shown that the U
nion 
has indicated that it did not want to meet any further. On the 
contrary, the ev
idence establishes that the Union offered dates 
to meet although it was not obligated to do so, traveled to mee
t-ings, and demanded that the Respondent offer add
itional dates 
for bargai
ning.
 Based on the above, I find that the Respondent failed to 
comply with
 the terms of the 
settl
ement by not offering the 
Union four dates per month to meet in the months of Nove
mber 
 SIDHAL INDUSTRIES
, LLP 429 and December 2009, and January 2010, and that the Respon
d-ent has not cured its default.
 The 
settlement provides that in the event of the Respo
nden
t™s 
noncompliance with its terms, the amended complaint be rei
s-sued, and that the Respondent waives any a
nswer thereto and 
the right to raise any d
efenses to the allegations of the amended 
complaint, and that the allegations in the amended complaint 
may be
 deemed to be true by the Board.
 Ruling on the Order Revoking Settlement
 FINDINGS OF 
FACT
 I find that all of the allegations of the amended complaint are 
deemed 
to be true, as set forth below
 I.  JURISDICTION
 The Respondent, a domestic limited liability co
rporation, 
having its principal office and place of business located at176 
Front Street, Hempstead, New York, has been e
ngaged in the 
wholesale distribution of janitorial and service supplies. Du
ring 
the past 
12-month period, the Respondent has purchased a
nd received at its Hempstead facility, goods and materials valued 
in excess of $50,000 d
irectly from points outside New York 
State. At all material times, the Respondent has been an e
m-ployer engaged in commerce within the meaning of Se
ction 
2(2), (6), and 
(7) of the Act. I find that at all material times the 
Union has been a labor organization within the meaning of 

Section 2(5) of the Act.
 II.  THE
 ALLEGED UNFAIR LABOR
 PRACTICES
 1. (a) The charge in Case 29
ŒCAŒ29608 was filed by the 
Union on May 12, 2009, a
nd served by regular mail on R
e-spondent on or about May 14, 2009.
 (b) The charge in Case 29
ŒCAŒ29637 was filed by the U
n-ion on June 3, 2009, and served by regular mail on Respo
ndent 
on or about June 9, 2009.
 2. The following employees of the Respondent, th
e unit, 
constitute a unit appropriate for the purposes of collective ba
r-gaining within the meaning of Section 9(b) of the Act:
  All full
-time and part
-time drivers and warehouse emplo
yees 
employed at Respondent
™s Hempstead facility, excluding o
f-fice cleric
al employees and supervisors as defined in the N
a-tional Labor R
elat
ions Act.
  3. On February 29, 2008, the Union was certified as the e
x-clusive collective
-bargaining re
presentative of the 
unit. At all 
material times, the Union has been the designated colle
ctive
-bargain
ing representative of the unit.
 4. At all material times, the Union, by virtue of Section 9(a) 
of the Act, has been the e
xclusive representative of the 
unit, for 
the purposes of collective bargaining.
 5. In or about May
 2008, Respondent and th
e Union co
m-menced negotiations for an initial collective
-bargaining agre
e-ment to cover the employees in the 
unit 
described above in 
paragraph 1.
 6. On or about April 6, 10, 14, 23, 
and 
29, and May 5, 2009, 
by electronic mail, and on or about April 6 and 10
, 2009, ve
r-bally, the Union requested further bargaining for an initial co
n-tract to cover the 
unit described above in par
agraph 2.
 7. Since about April 6, 2009, Respondent has failed and r
e-fused to meet and bargain with the Union as the exclusive co
l-lectiv
e-bargaining representative of the 
unit des
cribed above in 
paragraph 2.
 8. (a) On or about April 8 and 9, 2009, Samuel Gonzalez, 
who had previously worked for Respondent as a driver, r
e-quested that Respondent employ him as a warehouse e
mployee.
 (b) Since o
n or about April 8 and 9, 2009, Respondent has 
refused to hire or consider for hire Gonzalez as a warehouse 
employee.
 9. Respondent engaged in the conduct described above in 
paragraph 8(b) because Go
nzalez joined and assisted the Union 
and engaged in conce
rted activities, and to discourage emplo
y-ees from engaging in these activ
ities. 
 CONCLUSION OF 
LAW By the conduct described above, the Respondent has been 
failing and refusing to bargain collectively with the represent
a-
tive of its e
mployees in violation of
 Section 8(a)(1) and (5) of 
the Act, and has been discriminating in r
egard to the hire or 
tenure or terms or conditions of employment of its e
mployees, 
thereby discouraging membership in a labor organ
ization in 
viol
ation of Sect
ion 8(a)(1) and (3) of the A
ct.
 The unfair labor practices of Respondent, d
escribed above, 
affect commerce within the mean
ing of Section 2(6) of the Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and
 desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 The Respondent having discriminatorily refused to hire or 
consider for hire Samuel Go
nzalez as a warehouse employee, it 
must make him whole for any loss of earni
ngs and other ben
e-fits suffered as a result of the Respo
ndent
™s unlawful actions 
against him.
 The Board has decided a number of cases, cited below, in 
which its reinstatement and backpay orders were based on the 

identical remedial terms set forth in the 
settlement i
nvolved 
herein.
 As set forth above, the 
settlement pr
ovided, that in the event 
of noncompliance with any of its terms, the Board could 
ﬁissue 
an Order providing a full remedy for the viol
ations found as is 
customary to remedy such violations, i
ncluding, but not limited 
to the remedial provisions of this Settlement and liquidated 

damages.
ﬂ Thus, it is appropriate to provide the 
ﬁcustomary
ﬂ remedies of reinstatement, full backpay, expungement of the 

Respondent
™s personnel records, and notice posting
. L.J. Logi
s-tics, Inc
., 339 NLRB 729, 730 (2003)
. Regarding backpay due to Gonzalez, I note that certain le
t-ters in evidence state that the Respondent has paid Go
nzalez 
the sum of $2700, less deductions, under the terms of the 
set-tlement covering backpay d
ue from the date of the Respon
d-ent
™s refusal to hire or consider him for hire to the e
ffective 
date of the 
settlement. To the extent that the Respo
ndent has 
paid this sum, the Respondent will be credited with any amount 

already paid. 
Vishal Constru
ction, I
nc.,
 354 NLRB No. 43, slip 
op. at 3
 fn. 4. (2009)
 (not reported in Board volumes)
.  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 430 In addition, because I shall order the Respondent to pr
ovide 
the customary remedy of full backpay, the applicable backpay 
period will commence on September 16, 2009, the day
 the 
Regional Director approved the 
settlement. It is ne
cessary to 
impose this limitation to prevent an unintended double reco
v-ery for the period running from the date that Samuel Go
nzalez 
was not hired or considered for hire to the effective date of the 
settlement. 
Manha
ttan Health Clean,
 353 NLRB 
1037, 1039
 fn. 4 (2009); 
BSC Development Buf, LLC
, 353 NLRB No. 63, 
slip op. at 5 (2008)
 (not reported in Board volumes)
. The additional backpay due Samuel Gonzalez shall be co
m-puted as prescribed in 
F. W. Woolwo
rth Co.
, 90 NLRB 289 
(1950), with interest thereon to be computed in the ma
nner 
prescribed in 
New Horizons for the R
etarded
, 283 NLRB 1173 
(1987). 
In the Order Revoking Settlement Agreement, the Ge
n-eral Counsel seeks interest computed on a compounded, qua
r-terly basis for any backpay or other mon
etary awards. I deny 
the General Counsel
™s request as that is not the current law. 
Cox Ohio Publishing
, 354 NLRB 
271 (2009); 
Glen Rock Ham
, 352 NLRB 516, 516 fn. 1
 (2008), citing 
Rogers Corp
., 344 
NLRB 504 (2005)
. Although the 
settlement indicates that Gonzalez waived his 
right to reinstatement, the 
settlement 
agreement has been set 
aside, and therefore the waiver of reinstatement is no longer in 
effect. 
Manhattan Health Clean,
 above. Thus, I shall order the 
Responden
t to offer Gonzalez immediate employment as part 
of the customary remedy for the Respondent
™s unla
wful refusal 
to hire or consider him for hire. I shall order the R
espondent to 
offer Samuel Gonzalez immediate employment in the war
e-house job for which he ap
plied, or if such job no longer e
xists, 
in a substantially equivalent job, without prejudice to his se
n-iority or other rights and privileges, dismissing, if nece
ssary, 
any employees hired to fill the
 position for which he applied.
 Further, having found tha
t the Respondent violated Se
ction 
8(a)(5) of the Act by failing and refusing to bargain colle
ctively 
and in good faith with the Union as the exclusive co
llective
-bargaining representative of the unit emplo
yees, by failing to 
meet and bargain with the Union
, I will order that the Respon
d-ent, on request, meet and bargain colle
ctively and in good faith 
with the Union with respect to wages, hours
, and other terms 
and conditions of employment, and if an understanding is 

reached, to embody the unde
rstanding in a 
signed agreement.
 There is evidence that the Respondent issued an expung
e-ment letter and has posted a 
notice to 
employees. To the e
xtent 
that this has been done, an additional expungement letter need 
not be sent. However, inasmuch as the 
settlement has not
 been 
complied with, the 
notice to 
employees must be posted again 
because the 
notice in the 
settlement differs in material respects 
from the 
notice that is wa
rranted in view of my above findings 
and Order. 
Phoenix Fi
nishing, Inc.,
 354 NLRB No. 64
, slip op.
 at 3 fn. 4 (2009)
 (not reported in Board volumes)
. On these findings of fact and conclusions of law and on the 
entire record, I issue the follo
wing recommended
3 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and re
commended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
ORDER
 The Respondent, Sidhal Industries, LLP, Hempstead, New 
York, its officers, agents, succe
ssors, and assigns, shall
 1. Cease and desist from
 (a) 
Failing and refusing to bargain collectively and in good 
faith, by failing and refusing to meet and bargain with Local 
813, International Brotherhood of Teamsters, as the excl
usive 
collective
-bargainin
g representative of the employees in the 
following unit:
  All full
-time and part
-time drivers and warehouse emplo
yees 
employed at Respondent
™s Hempstead facility, excluding o
f-fice clerical employees and supervisors as defined in the N
a-tional Labor R
elation
s Act.
  (b) 
Refusing to hire or consider for hire Samuel Gonzalez as 
a warehouse employee.
 (c) 
In any like or related manner interfering with, restrai
ning, 
or coercing employees in the exercise of the rights gua
ranteed 

them by Section 7 of the Act.
 2. Take
 the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) On request, bargain collectively and in good faith with 
the Union as the exclusive collective
-bargaining represent
ative 
of the unit employees and, if an understanding is
 reached, e
m-body the under
standing in a signed agreement.
 (b) Make Samuel Gonzalez whole for any loss of earnings 
and other benefits su
ffered as a result of the discrimination 

against him in the manner set forth in the 
remedy se
ction of the 
Decision.
 (c) W
ithin 14 days from the date of the Board
™s Order, o
ffer 
Samuel Gonzalez e
mployment in the warehouse position he 
applied for, without prejudice to his seniority or any other 
rights or privileges previously enjoyed, dismissing, if nece
s-sary, any employees hi
red to fill the position for which he a
p-plied. His waiver of rei
nstatement is no longer in effect.
 (d) Within 14 days from the date of the Board
™s Order, if it 
has not already done so, r
emove from its files any reference to 
the unlawful refusal to hire or 
consider for hire Samuel Gonz
a-lez, and within 3 days thereafter notify him in writing that this 
has been done and that the r
efusal to hire him or consider him 
for hire will not be used against him in any way.
 (e) Preserve and, within 14 days of a request, 
or such add
i-tional time as the Regional Dire
ctor may allow for good cause 
shown, provide at a reasonable place desi
gnated by the Board 
or its agents, all payroll records, social security payment re
c-ords, tim
ecards, personnel records and reports, and all ot
her 
records, including an electronic copy of such r
ecords if stored 
in electronic form, ne
cessary to analyze the amount of backpay 
due under the terms of this O
rder.
 (f) Within 14 days after service by the Region, post at its f
a-cility in Hempstead, New Yor
k, copies of the attached n
otice 
marked 
ﬁAppendix.
ﬂ4 Copies of the notice, on forms pr
ovided 
Board and all obje
ctions to them shall be deemed waived for all pu
r-poses.
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Jud
g-
                                                                                                                                                         SIDHAL INDUSTRIES
, LLP 431 by the Regional Director for Region 29, after being signed by 
the Respondent
™s autho
rized representative, shall be posted by 
the Respondent and maintained for 60 c
onsecutive days in co
n-spicuous places including all places where notices to emplo
y-ees are cu
stomarily posted. Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, d
e-faced, or covered by any other material. In the ev
ent that, du
r-ing the pendency of these proceedings, the Respo
ndent has 
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 gone out of business or closed the facility involved in these 
proceedings, the Respondent shall d
uplicate and mail, at its 
own expense, a copy of the notice to all current employees and
 former employees e
mployed by the Respondent a
t any time 
since April 6, 2009.
 (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a responsible official 
on a form provided by the Region attesting to the 
steps that the 
Respondent has taken to comply.
                                                                                                